      Case 1:20-cv-03668-GHW-SDA Document 32 Filed 09/03/20 Page 1 of 1




September 3, 2020

VIA ECF
Hon. Judge Gregory Woods
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Kumaran v. National Futures Association, No. 1:20-cv-03668-GHW-SDA

Dear Judge Woods:

On August 20, 2020, the Court ordered the parties to discuss whether they are willing to consent,
under 28 U.S.C. § 636(c), to conducting all further proceedings, before Magistrate Judge Aaron.
ECF No. 28. The parties file this joint letter and hereby state jointly:

The parties have conferred and were not able to reach an agreement to consent to conducting all
further proceedings, including dispositive motions, before Judge Aaron at this time. The parties
remain open to revisiting the issue at another time. Pursuant to the Court’s order, this letter does
not identify the party or parties who have or have not consented.


Sincerely,                                                   Sincerely,

/s/ Gregory M. Boyle                                         /s/ Samantha S. Kumaran

Gregory M. Boyle                                             Samantha S. Kumaran et al
JENNER & BLOCK LLP                                           119 WEST 72ND, #204
353 N. Clark Street                                          NEW YORK, NY
Chicago, IL 60654                                            10023
(312) 923-2651                                               646-221-4363
GBoyle@jenner.com                                            samantha@timetricsrisk.com
Counsel for National Futures Association
